Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-27-2003

Foster v. Natl Fuel Gas Supply
Precedential or Non-Precedential: Precedential

Docket 02-1494




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Foster v. Natl Fuel Gas Supply" (2003). 2003 Decisions. Paper 816.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/816


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed January 27, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-1494

THERESA C. FOSTER

v.

NATIONAL FUEL GAS COMPANY, a corporation;
SMITH INDUSTRIES INC., a corporation;
COLUMBIA GAS TRANSMISSION CORPORATION, a
corporation; AMERICAN METER COMPANY, a corporation;
DRESSER INDUSTRIES INC., a corporation; ECLIPSE
INC.; EQUIMETER, INC., a corporation

NATIONAL FUEL GAS COMPANY,

       Third Party Plaintiff

v.

SMITH INDUSTRIES, INC.; FREDERICK LOGAN
COMPANY, INC.; AMERICAN METER COMPANY;
EQUIMETER, INC.,

       Third Party Defendants

EQUIMETER, INC.,

       Appellant

Appeal from the United States District Court
for the Western District of Pennsylvania
(D.C. Civil Action No. 96-cv-00014E)
District Judge: Honorable Sean J. McLaughlin




Submitted Under Third Circuit LAR 34.1(a)
November 20, 2002

Before: BARRY and AMBRO, Circuit Judges
ACKERMAN,* District Judge

(Opinion filed January 21, 2003)

ORDER AMENDING OPINION

The slip opinion in the above case filed January 21,
2003, is amended as follows:

On page 9, line 2, add the word "not" after"the regulators
were" and before "defective."
       BY THE COURT:

       /s/ Thomas L. AmbroCircuit Judge

Dated: January 27, 2003

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit
_________________________________________________________________

* Honorable Harold A. Ackerman, United States District Judge for the
District of New Jersey, sitting by designation.


                                2